DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term “Koozie”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	The examiner notes that title and abstract of the application also include the trademarked name “Koozie.”
	Appropriate correction is required.



Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claim 1: “said insulating vessel” lacks proper antecedent basis.  “said side wall” lacks proper antecedent basis, the examiner assume they are referring to the sidewall of the sizing insert.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-20: as noted above, the name “koozie” is a brand name.  The claims recite “a koozie” which renders the claims indefinite because a “koozie” is a brand name and not a specific product.  Further, the products under the name “koozie” are subject to change at the discretion of the parent company.  Thus, the metes and bounds of the claims are not properly defined.
Regarding claim 2: the phrase “if necessary” renders the claim indefinite because it is not clear if the claims actually require the features after the phrase.
Regarding claim 4: The term “short beverage container” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how short the beverage container must be to read on the limitation.
Regarding claims 9 and 10: The term “generally cup-shaped” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how cup-shaped it must be to read on the limitation.
Regarding claims 12 and 14: The term “long beverage container” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how long the beverage container must be to read on the limitation.
	Regarding claim 20: The term “rubber-like” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how rubber like it must be to read on the limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 12, 13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills (US 2020/0253406).


    PNG
    media_image1.png
    727
    672
    media_image1.png
    Greyscale

Regarding claim 1: the above §112 discussions are incorporated herein.  Mills discloses a koozie (figure 1) for receiving and accommodating various size beverage containers therein (¶0059, fig 8) and is capable of thermally insulate the contents of each beverage container (the sidewall material and the air gap between the sidewall and stored container would be insulating), each of the beverage containers having a bottom portion and sidewall having an outside diameter (fig 8), said koozie comprising: a) a vessel (1, fig 4) having an interior cavity (at lead line 1, fig 1) having an open top 
Regarding claim 2: Mills, as applied above, discloses that said peripheral engagement portions are configured to flex (fig 8, ¶0059), if necessary, to engage portions of the periphery of the sidewall of any one of the various size beverage containers disposed within said longitudinally extending passageway.
Regarding claim 3: Mills, as applied above, discloses wherein said sizing insert includes an upper end portion (called out in above figure) and a lower end portion (called out in above figure), and wherein one of said peripheral engagement portions is located at said upper end portion (i.e. 4 on the upper end portion) and another of said peripheral engagement portions (i.e. 4 on the lower end portion) is located at said lower end portion.

Regarding claim 6: Mills, as applied above, discloses all of the claimed limitations including wherein said vessel includes an inwardly directed annular flange (2, fig 1) defining said open top end of said interior cavity, and wherein said sizing insert includes a top edge portion configured to be located immediately below said inwardly directed annular flange (i.e. the portion of 15 directly connected to flange 2, ¶¶0051,0062) and a bottom edge portion (i.e. the portion of 15 that contacts the bottom shell 1, see fig 8) configured to be disposed adjacent said bottom portion of said thermally insulating vessel.
	Regarding claim 12: Mills, as applied above, discloses all of the claimed limitations including that said bottom portion of said vessel is configured to support the bottom of a long beverage container thereon (see figure 8).  The examiner considers the beverage container shown in figure 8 to be a “long” beverage container.  See the above §112 discussion above.
	Regarding claim 13: Mills, as applied above, discloses all of the claimed limitations including that said bottom portion of said thermally insulating vessel is convex (as shown in figure 10).  The region at lead line 9 in figure 10 has concavity.  The region at lead line 13 in figure 10 is also convex.  The examiner noting that the claim does not define a frame of reference for distinguishing convex from concave.
	Regarding claim 19: Mills, as applied above, discloses all of the claimed limitations including that the sizing insert is formed of a thermoplastic polyurethane (¶0049).  Noting that finger 4 are part of the sizing insert.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raine (US 2018/0242765) in view of Mills (US 2020/0253406).
Regarding claim 1: the above §112 discussions are incorporated herein.  Raine discloses a koozie (200) capable of receiving and accommodating various size beverage containers therein (¶0034) to thermally insulate the contents of each beverage container (¶0039) each of the beverage containers having a bottom portion and sidewall having an outside diameter. said koozie comprising: a) a vessel (200, figs 2A-2E) having an interior cavity (at lead line 228, fig 2B) having an open top end (at lead line 222, fig 2B) and a bottom portion (at lead line 234, fig 2B).
Raine, as applied above, does not disclose a sizing insert located and held within the interior cavity.
Mills, however, discloses a very similar invention having a vessel (1) with an interior cavity and b) a sizing insert (i.e. the combined structure of inserts 15 as shown in fig 9) located and held within said interior cavity (fig 8), said sizing insert including a sidewall (at lead line 15, fig 7) defining a longitudinally extending passageway for receipt of any one of the various size beverage containers (fig 8, ¶0059), said sizing insert being in communication with said open top end of said insulating vessel (fig 8), said sidewall including a portion (i.e. the bottom of the insert 15 that rest on the bottom of outer shell 1, as shown in figs 7 and 8) configured for location within said bottom portion of said thermally insulating vessel, said sidewall also including peripheral engagement portions (4, figs 7 and 8) that are directed inward and configured to engage portions of the sidewall of any one of the various size beverage containers disposed within said longitudinally extending passageway (¶0059, fig 8).
	Mills teaches that the sizing insert allows beverage containers of various sizes to be securely held within the vessel (see abstract, ¶0059).  Therefore, before the claimed 
Regarding claim 2: the combined teachings of the references, as applied above, disclose all of the claimed limitations including in Mills that said peripheral engagement portions are configured to flex (fig 8, ¶0059), if necessary, to engage portions of the periphery of the sidewall of any one of the various size beverage containers disposed within said longitudinally extending passageway.
Regarding claim 3: Mills, as applied above, discloses wherein said sizing insert includes an upper end portion (called out in above figure) and a lower end portion (called out in above figure), and wherein one of said peripheral engagement portions is located at said upper end portion (i.e. 4 on the upper end portion) and another of said peripheral engagement portions (i.e. 4 on the lower end portion) is located at said lower end portion.
	Regarding claim 4: Raine, as applied above, discloses said vessel includes a shelf (at lead line 234, fig 2E) located adjacent a bottom portion of said vessel, said shelf extending inward, whereupon said interior cavity is of a lesser internal diameter at said shelf than above said shelf (fig 2E, ¶0034) and wherein said sizing insert includes a peripheral portion (i.e. the bottom portion of the insert) configured to be seated on said shelf, said peripheral portion and said shelf being configured to support the bottom portion of a short beverage container thereon (figure 2E).  The examiner notes that Mills teaches that the insert extends all the way to the bottom of the vessel (see fig 8).  
	Regarding claim 5: Raine shows that the shelf slopes downward (fig 2E).
	Regarding claim 6: the combined teachings of the references, as applied above, disclose all of the claimed limitations including specifically in Mills that said vessel includes an inwardly directed annular flange (2, fig 1) defining said open top end of said interior cavity, and wherein said sizing insert includes a top edge portion configured to be located immediately below said inwardly directed annular flange (i.e. the portion of 15 directly connected to flange 2, ¶¶0051,0062) and a bottom edge portion (i.e. the portion of 15 that contacts the bottom shell 1, see fig 8) configured to be disposed adjacent said bottom portion of said thermally insulating vessel.
	When combined with Raine, a person of ordinary skill in the art would know to include the flange 2 of Mills, because it is the flange that holds the insert in place within the vessel.
	Regarding claim 7: Raine, as applied above, discloses wherein said vessel is a thermally insulating vessel that comprises an outer vessel (210A, fig 2D) and an inner vessel (210B, fig 2D), said outer vessel having sidewall including an inner surface (i.e. inner surface of 210A, fig 2D), said inner vessel having a sidewall including an outer surface (i.e. outer surface of 210B, fig 2D) and an inner surface (at lead line 228, fig 2D), said inner vessel being disposed within said outer vessel with said outer surface of said inner vessel spaced from said inner surface of said outer vessel to form a hollow isolated interior space therebetween (see fig 2D, ¶0039).
Regarding claim 8: Raine, as applied above, discloses that said outer vessel includes a bottom portion having a port (256, fig 2E) in communication with said interior space and through which a vacuum can be drawn to create a vacuum in said hollow isolated interior space (¶0039).
	Regarding claim 9: Raine, as applied above, discloses said bottom portion comprises a disk (i.e. the flat raised surface near lead line 248, fig 2E) which is secured to a bottom portion of said sidewall of said outer vessel by a generally cup-shaped base (240, fig 2E).
	Regarding claim 10: Raine, as applied above, discloses wherein said generally cup shaped base includes a bottom surface (248, fig 2E) to which a resilient base member (i.e. rubber coating, ¶0045) is secured.
	Regarding claim 11: Raine, as applied above, discloses wherein said inner surface of said inner vessel defines said interior cavity (fig 2D).
	Regarding claim 12: see the above §112 discussion. Raine discloses that said bottom portion of said vessel is configured to support the bottom of a long beverage container thereon (¶0034).
	Regarding claim 13: Raine discloses that said bottom portion of said thermally insulating vessel is convex. In figure 2E, the bottom of the inner vessel is convex, the bottom of the outer vessel is convex, and the bottom cap 240 is convex. The examiner noting that the claim does not define a frame of reference for distinguishing convex from concave.
Regarding claim 14: see the above §112 discussion. Raine discloses that said bottom portion of said vessel is configured to support the bottom of a long beverage container thereon (¶0034).
	Regarding claim 15: Raine, as applied above, discloses said vessel includes a shelf (at lead line 234, fig 2E) located adjacent a bottom portion of said vessel, said shelf extending inward, whereupon said interior cavity is of a lesser internal diameter at said shelf than above said shelf (fig 2E, ¶0034) and wherein said sizing insert includes a peripheral portion (i.e. the bottom portion of the insert) configured to be seated on said shelf, said peripheral portion and said shelf being configured to support the bottom portion of a short beverage container thereon (figure 2E).  The examiner notes that Mills teaches that the insert extends all the way to the bottom of the vessel (see fig 8).  Therefore, in combination, one of ordinary skill in the art would expect the insert to extend to the bottom of Raine’s vessel, when combined.
Regarding claim 16: Raine shows that the shelf slopes downward (fig 2E).
	Regarding claim 17: the combined teachings of the references, as applied above, disclose all of the claimed limitations including specifically in Mills that said vessel includes an inwardly directed annular flange (2, fig 1) defining said open top end of said interior cavity, and wherein said sizing insert includes a top edge portion configured to be located immediately below said inwardly directed annular flange (i.e. the portion of 15 directly connected to flange 2, ¶¶0051,0062) and a bottom edge portion (i.e. the portion of 15 that contacts the bottom shell 1, see fig 8) configured to be disposed adjacent said bottom portion of said thermally insulating vessel.

	Regarding claim 18: Raine teaches that the inner and outer vessels are each formed of steel (¶¶0029,0030).
	Regarding claim 19: Mills, as applied above, discloses that the sizing insert is formed of a thermoplastic polyurethane (¶0049).  Noting that finger 4 are part of the sizing insert.  
	Regarding claim 20: Raine discloses that said resilient base member is formed of a rubber- like material (i.e. rubber, ¶0045).  See the above §112 discussion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2021/0145196 discloses an insulating can holder with engagement features on the side wall
2019/0263564 discloses an insulating can holder with engagement features on the side wall

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733